Exhibit 10.1
CROCS, INC.
2020 EQUITY INCENTIVE PLAN
1. Purpose. The purpose of the Crocs, Inc. 2020 Equity Incentive Plan (the
“Plan”) is to promote the interests of the Company and its stockholders by
aligning the interests of employees and others who are selected to be
Participants with those of the Company’s stockholders, providing Participants
with a strong incentive to put forth maximum effort for the continued success
and growth of the Company and its Affiliates, and assisting the Company in
attracting, motivating and retaining the best available individuals for service
to the Company.
2. Definitions. The capitalized terms used in the Plan have the meanings set
forth below.
(a) “Acquired Entity” means any entity acquired by the Company or an Affiliate
or with which the Company or an Affiliate merges or combines.
(b) “Affiliate” means any entity that is directly or indirectly controlled by,
in control of or under common control with the Company. Notwithstanding the
foregoing, for purposes of determining whether any individual may be a
Participant for purposes of any grant of Incentive Stock Options, the term
“Affiliate” shall mean any corporation that is a “subsidiary corporation” of the
Company, as that term is defined in Section 424(f) of the Code, or any successor
provisions.
(c) “Agreement” means any written or electronic agreement, instrument or
document evidencing the grant of an Award in such form as has been approved by
the Committee, including all amendments thereto.
(d) “Award” means a grant made under the Plan in the form of Restricted Stock,
Restricted Stock Units, Options, Stock Appreciation Rights, Performance Units,
Stock or any other stock-based award.
(e) “Board” means the Board of Directors of the Company.
(f) “Cause,” unless otherwise defined in the instrument evidencing an Award or
in a written employment, services or other agreement between the Participant and
the Company or an Affiliate, means (i) the Participant’s conviction of, or
guilty or no contest plea to, any felony; (ii) any act of fraud by the
Participant related to or connected with the Participant’s employment by the
Company; (iii) the Participant’s material breach of his or her fiduciary duty to
the Company; (iv) the Participant’s gross negligence or gross misconduct in the
performance of duties reasonably assigned to the Participant which causes
material harm to the Company; (v) any willful violation by the Participant of
the Company’s codes of conduct or other rules or policies of the Company; or
(vi) any entry of any court order or other ruling that prevents the Participant
from performing his or her material duties and responsibilities hereunder.
(g) “Change in Control,” unless the Committee determines otherwise with respect
to an Award at the time the Award is granted or otherwise defined in the
instrument



--------------------------------------------------------------------------------



evidencing an Award or in a written employment, services or other agreement
between the Participant and the Company or an Affiliate, means the first day
that any one or more of the following conditions have been satisfied:
(i) An acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 35% or more of either (A) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); excluding, however, the following acquisitions of Outstanding
Company Common Stock and Outstanding Company Voting Securities: (1) any
acquisition directly from the Company, other than an acquisition by virtue of
the exercise of a conversion privilege unless the security being so converted
was itself acquired directly from the Company, (2) any acquisition by the
Company, (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company, or (4) any acquisition by any Person
pursuant to a transaction that complies with clauses (A), (B) and (C) of Section
2(g)(iii); or
(ii) During any consecutive 24-month period, the individuals who, at the
beginning of such period, constitute the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board; provided, however,
that any individual who becomes a member of the Board subsequent to such period
whose election, or nomination for election by the Company’s stockholders, was
approved by a vote of at least a majority of directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board; but, provided, further, that any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board shall not be so considered as a member of the Incumbent Board; or
(iii) The consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company
(“Business Combination”); excluding, however, such a Business Combination
pursuant to which
(A) all or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination shall beneficially own, directly or indirectly, more than 50% of,
respectively, the outstanding shares of common stock, and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such
2



--------------------------------------------------------------------------------



Business Combination (including, without limitation, a corporation that as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be,
(B) no Person (other than any employee benefit plan (or related trust) sponsored
or maintained by the Company or any entity controlled by the Company or such
corporation resulting from such Business Combination) shall beneficially own,
directly or indirectly, thirty-five percent (35%) or more of, respectively, the
outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the outstanding voting
securities of such corporation entitled to vote generally in the election of
directors, except to the extent that such ownership existed with respect to the
Company prior to the Business Combination, and
(C) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination shall have been members of
the Incumbent Board at the time of the execution of the initial agreement, or of
the action of the Board, providing for such Business Combination; or
(iv) Approval by stockholders of a complete liquidation or dissolution of the
Company.
Notwithstanding anything herein stated, no Change in Control shall be deemed to
occur unless it would be deemed to constitute a change in ownership or effective
control, or a change in the ownership of a substantial portion of the assets, of
a business under Section 409A.
(h) “Code” means the Internal Revenue Code of 1986, as amended and in effect
from time to time or any successor statute, and the regulations promulgated
thereunder.
(i) “Committee” means one or more committees or subcommittees of the Board
consisting of at least two directors. The Board will cause the Committee to
satisfy the applicable requirements of any stock exchange on which the Stock may
then be listed. For purposes of Awards to Participants who are subject to
Section 16 of the Exchange Act, Committee means all of the members of the
Committee who are “non-employee directors” within the meaning of Rule 16b-3
adopted under the Exchange Act. All references in the Plan to the Committee
shall be, as applicable, to the Board, the Compensation Committee or any other
committee or any officer to whom authority has been delegated to administer the
Plan.
(j) “Company” means Crocs, Inc., a Delaware corporation, or any successor to all
or substantially all of its businesses by merger, consolidation, purchase of
assets or otherwise.
3



--------------------------------------------------------------------------------



(k) “Disability” means the disability of a Participant such that the Participant
is considered disabled under any retirement plan of the Company which is
qualified under Section 401 of the Code, or as otherwise determined by the
Committee.
(l) “Employee” means an employee (including an officer or director who is also
an employee) of the Company or an Affiliate.
(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended and in
effect from time to time or any successor statute.
(n) “Fair Market Value” as of any date means, unless otherwise expressly
provided in the Plan, the closing sale price of a Share on the Nasdaq Global
Select Market (or such other national securities exchange as may at the time be
the principal market for the Shares) on that date or, if no sale of the
Company’s Shares occurred on that date, on the next preceding day on which a
sale of Shares occurred. If the Shares are not then listed and traded upon the
Nasdaq Global Select Market or other national securities exchange, Fair Market
Value shall be what the Committee determines in good faith to be 100% of the
fair market value of a Share on that date, using such criteria as it shall
determine, in its sole discretion, to be appropriate for valuation.
(o) “Grant Date” means the date on which the Committee approves the grant of an
Award under the Plan, or such later date as may be specified by the Committee on
the date the Committee approves the Award.
(p) “Incentive Stock Option” means any Option designated as such and granted in
accordance with the requirements of Section 422 of the Code.
(q) “Non-Employee Director” means a member of the Board who is not an Employee.
(r) “Non-Statutory Stock Option” means an Option other than an Incentive Stock
Option.
(s) “Option” means a right to purchase a number of Shares at a specified price.
(t) “Participant” means a person to whom an Award is or has been made in
accordance with the Plan.


(u) “Performance Period” means the period of time as specified in an Agreement
over which any Award subject to Performance Measures is to be earned.
(v) “Performance Measures” means any measures of performance established by the
Committee in connection with the grant of an Award. The Performance Measures may
include, but are not limited to, one or a combination of two or more of the
4



--------------------------------------------------------------------------------



following performance criteria: net sales; net earnings; earnings before income
taxes; earnings before interest and taxes; earnings before interest, taxes,
depreciation and amortization; earnings per share (basic or diluted);
profitability as measured by return ratios (including return on assets, return
on equity, return on investment return on invested capital and return on net
sales) or by the degree to which any of the foregoing earnings measures exceed a
percentage of net sales; cash flow; market share; margins (including one or more
of gross, operating and net earnings margins); stock price; total stockholder
return; asset quality; non-performing assets; revenue growth; operating income;
pre- or after-tax income; cash flow per share; operating assets; improvement in
or attainment of expense levels or cost savings; economic value added; and
improvement in or attainment of working capital levels. Any Performance Measure
utilized may be expressed in absolute amounts, on a per share basis, as a growth
rate or change from preceding periods, or as a comparison to the performance of
specified companies or other external measures, and may relate to one or any
combination of corporate, group, unit, division, Affiliate or individual
performance. The Committee may provide in an Award that any evaluation of
performance may include or exclude, but are not limited to, any of the following
events that occurs during a Performance Period: (i) asset write-downs, (ii)
litigation or claim judgments or settlements, (iii) the effect of changes in tax
laws, accounting principles, or other laws or provisions affecting reported
results, (iv) any reorganization and restructuring programs, (v) extraordinary,
unusual and/or non-recurring items, that in all of the foregoing the Company
identifies in its audited financial statements, including notes to the financial
statements, or the Management’s Discussion and Analysis section of the Company’s
periodic reports, (vi) acquisitions or divestitures, (vii) foreign exchange
gains and losses, (viii) gains and losses on asset sales, and (ix) impairments.
(w) “Performance Unit” means the right to receive the Fair Market Value of one
Share upon the achievement of specified levels of one or more Performance
Measures in accordance with an Award granted under Section 11.
(x) “Plan” means this Crocs, Inc. 2020 Equity Incentive Plan, as amended and in
effect from time to time.
(y) “Restricted Stock” means Shares issued in accordance with an Award granted
under Section 7 so long as the retention and/or vesting of such Shares remains
subject to conditions or restrictions.
(z) “Restricted Stock Unit” means a derivative security provided in accordance
with an Award granted under Section 8 which represents the right to receive, in
cash and/or Stock as determined by the Committee, the Fair Market Value of one
Share, and the retention, vesting and/or settlement of which is subject to
conditions or restrictions.
(aa) “Retirement” means termination of an Employee’s employment, other than for
Cause, at or after age 65.
(bb) “Section 409A” means Section 409A of the Code, including any regulations
and other guidance issued thereunder by the Department of the Treasury and/or
the Internal Revenue Service.
5



--------------------------------------------------------------------------------



(cc) “Share” means a share of Stock.
(dd) “Stock” means the common stock, par value $0.001 per share, of the Company.
(ee) “Stock Appreciation Right” means a right, the value of which is determined
in relation to the appreciation in value of Shares in accordance with an Award
granted under Section 10.
(ff) “Subsidiary” means a “subsidiary corporation” as that term is defined in
Section 424(f) of the Code or any successor provision.
(gg) “Substitute Award” means Awards granted or Shares issued by the Company in
assumption of, or in substitution or exchange for, awards previously granted by
an Acquired Entity.
(hh) “Successor” means the legal representative of an incompetent Participant,
or if the Participant is deceased means the estate of the Participant or the
person or persons who may, by bequest or inheritance, or pursuant to the terms
of an Award, acquire the right to exercise an Option or Stock Appreciation Right
or to receive cash and/or Shares issuable in satisfaction of an Award in the
event of the Participant’s death.
(ii) “Successor Company” means the surviving company, the successor company or
Parent Company, as applicable, in connection with a Business Combination.
“Parent Company” means a company or other entity which as a result of a Business
Combination owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries.
(jj) Transferee” means any “family member” (as defined by the general
instructions to Form S-8 under the Securities Act of 1933) of the Participant.
3. Administration and Indemnification.
(a) Administration.
(i) The Committee shall administer the Plan. The Committee shall have exclusive
power to (1) make Awards; (2) determine when and to whom Awards will be granted,
the form of each Award, the amount of each Award, and any other terms or
conditions of each Award consistent with the Plan; (3) prescribe and amend the
terms of Agreements evidencing Awards; and (4) determine whether, to what extent
and under what circumstances, Awards may be settled, paid or exercised in cash,
Shares or other Awards, or other property or canceled, forfeited or suspended. A
majority of the members of the Committee shall constitute a quorum for any
meeting of the Committee, and acts of a majority of the members present at any
meeting at which a quorum is present or the acts unanimously approved in writing
by all members of the Committee shall be the acts of the Committee.
Notwithstanding the foregoing, the Board shall perform the duties and
6



--------------------------------------------------------------------------------



have the responsibilities of the Committee with respect to Awards made to
Non-Employee Directors.
(ii) Notwithstanding the foregoing, the Board or the Compensation Committee may
delegate concurrent responsibility for administering the Plan, including with
respect to designated classes of Participants, to different committees
consisting of one or more members of the Board, subject to such limitations as
the Board deems appropriate, except with respect to Awards to Participants who
are subject to Section 16 of the Exchange Act. Members of any committee shall
serve for such term as the Board may determine, subject to removal by the Board
at any time. To the extent consistent with applicable law, the Board or the
Compensation Committee may authorize one or more officers of the Company to
grant Awards to designated classes of Participants, within limits specifically
prescribed by the Board or the Compensation Committee; provided, however, that
no such officer shall have or obtain authority to grant Awards to himself or
herself or to any person subject to Section 16 of the Exchange Act.
(iii) To the extent within its discretion and subject to Sections 16 and 17, the
Committee may amend the terms and conditions of any outstanding Award.
(iv) The Committee’s interpretation of the Plan and of any Award or Agreement
made under the Plan and all related decisions or resolutions of the Board or
Committee shall be final and binding on all parties with an interest therein.
Consistent with its terms, the Committee shall have the power to establish,
amend or waive regulations to administer the Plan. In carrying out any of its
responsibilities, the Committee shall have discretionary authority to construe
the terms of the Plan and any Award or Agreement made under the Plan.
(v) In order to facilitate compliance with the applicable provisions of the laws
in other countries in which the Company or its Affiliates operate or have
Employees or non-employee consultants and advisors, and notwithstanding any
other provision of this Plan, the Committee shall have the power and authority
to (1) determine which (if any) individuals rendering services or employed
outside the United States are eligible to participate in the Plan or to receive
any type of Award hereunder; (2) determine which non-U.S.-based Affiliates or
operations may participate in the Plan; (3) modify the terms and conditions of
any Awards made to such individuals or with respect to such non-U.S.-based
Affiliates or operations; and (4) establish sub-plans, modify methods of
exercise, modify payment restrictions on sale or transfer of Shares and other
terms and procedures to the extent deemed necessary or desirable by the
Committee to comply with applicable laws of the non-U.S. jurisdiction.
(b) Indemnification. Each person who is or shall have been a member of the
Committee, or of the Board, and any other person to whom the Committee delegates
authority under the Plan, shall be indemnified and held harmless by the Company,
to the extent permitted by law, against and from any loss, cost, liability or
expense that may be imposed upon or reasonably incurred by such person in
connection with or resulting from any claim, action, suit or proceeding to which
such person may be a party or in which such person may be involved by
7



--------------------------------------------------------------------------------



reason of any action taken or failure to act, made in good faith, under the Plan
and against and from any and all amounts paid by such person in settlement
thereof, with the Company’s approval, or paid by such person in satisfaction of
any judgment in any such action, suit or proceeding against such person,
provided such person shall give the Company an opportunity, at the Company’s
expense, to handle and defend the same before such person undertakes to handle
and defend it on such person’s own behalf. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such person or persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, as a matter of law, or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.
4. Shares Subject to the Plan; Award Limits.
(a) Authorized Number of Shares. Subject to adjustment from time to time as
provided in Section 17, the number of Shares reserved and authorized for
issuance under the Plan shall be 3,835,920 Shares, plus:
(i) up to 1,364,080 Shares available for issuance and not issued or subject to
outstanding awards under the Company’s 2015 Equity Incentive Plan (the “Prior
Plan”) as of the Effective Date, which Shares shall cease to be set aside or
reserved for issuance pursuant to the Prior Plan effective on the Effective Date
and shall instead be set aside and reserved for issuance pursuant to the Plan
and
(ii) up to 2,065,939 Shares subject to outstanding awards under the Prior Plan
as of the Effective Date that cease to be subject to such awards following the
Effective Date (other than by reason of exercise or settlement of the awards to
the extent they are exercised for or settled in vested or nonforfeitable
Shares), which Shares shall cease to be set aside or reserved for issuance
pursuant to the Prior Plan effective on the date upon which they cease to be so
subject to such awards and shall instead be set aside and reserved for issuance
pursuant to the Plan.
(b) Share Usage.
(i) Any Shares subject to that portion of an Award which, for any reason, is
forfeited or expires or terminates unexercised or unearned may again be used for
future Awards.
(ii) Any Shares subject to an Award settled in cash or other property in lieu of
Shares may again be used for future Awards.
(iii) With respect to any outstanding award (other than an award of options or
stock appreciation rights) under the Prior Plan that is forfeited after the
Effective Date, the aggregate number of Shares that shall become available for
issuance under the Plan pursuant to Section 4(a)(ii) shall be increased by 1.79
Shares for each one Share subject to such forfeited award.
8



--------------------------------------------------------------------------------



(iv) If a Stock Appreciation Right has been exercised and settled in Shares, the
gross number of Shares with respect to which such exercise occurred shall be
deemed granted and may not again be the subject of Awards under the Plan.
(v) Shares tendered or withheld by the Company in connection with the exercise
or settlement of an Award or shares tendered or withheld by the Company to
satisfy any tax withholding obligation in connection with the exercise or
settlement of an Award shall not be added to the total number of Shares
available for grant under the Plan.
(vi) Shares that are repurchased by the Company with Option proceeds shall not
be added to the total number of Shares available for grant under the Plan.
         (vi) The number of Shares available for issuance under the Plan shall
not be reduced to reflect any dividends or dividend equivalents that are
reinvested into additional Shares or credited as additional Shares subject or
paid with respect to an Award.


(c) Source of Shares. The Shares issued under the Plan may come from authorized
and unissued shares or treasury shares.
(d) Fractional Shares. No fractional Shares may be issued under the Plan;
however, cash shall be paid in lieu of any fractional Share in settlement of an
Award.
(e) Award Limits.
(i) Incentive Stock Options. The maximum number of Shares that may be issued
pursuant to Incentive Stock Options shall be 5,200,000, which limit will be
subject to adjustment under Section 17 to the extent such adjustment is
consistent with adjustments permitted of a plan authorizing the grant of
incentive stock options under Section 422 of the Code.
(ii) Limits on Awards to Participants. The maximum number of Shares subject to
each type of Award granted to any Participant in any calendar year shall not
exceed the following: (1) Options and/or Stock Appreciation Rights: an aggregate
of 1,000,000 Shares; and (2) Restricted Stock, Restricted Stock Unit or
Performance Unit Awards: an aggregate of 1,000,000 Shares. The foregoing limits
shall be subject to adjustment under Section 17.
(iii) Limits on Awards to Non-Employee Directors. Notwithstanding any other
provision of this Plan to the contrary, the aggregate value of cash compensation
and the grant date fair value of Shares (computed as of the date of grant in
accordance with applicable financial accounting rules) that may be awarded or
granted during any fiscal year of the Company to any Non-Employee Director in
respect of the Director’s service as a member of the Board shall not exceed
$600,000 (excluding awards made pursuant to deferred compensation arrangements
in lieu of all or a portion of cash retainers). The Board may at any time
provide any Non-Employee Director with a
9



--------------------------------------------------------------------------------



retainer or other fee in addition to the amount stated above, including for
service on a specific purpose committee or for any other special service, in
each case determined in the discretion of the Board.
5. Eligibility. Participation in the Plan shall be limited to (a) Employees, (b)
individuals who are not Employees but who provide services to the Company or an
Affiliate, including services provided in the capacity of a consultant, advisor
or director, such as a Non-Employee Director, and (c) any individual the Company
desires to induce to become an Employee or Non-Employee Director, provided that
any such grant shall not be effective until such individual becomes an Employee
or Non-Employee Director, as the case may be. The granting of Awards is solely
at the discretion of the Committee, except that Incentive Stock Options may only
be granted to Employees. References herein to “employed,” “employment” or
similar terms (except “Employee”) shall include the providing of services in any
capacity, including as a director. Neither the transfer of employment of a
Participant between any of the Company or its Affiliates, nor a leave of absence
granted to such Participant and approved by the Committee, nor any change in
status from an Employee to a consultant of the Company shall be deemed a
termination of employment for purposes of the Plan.
6. General Terms of Awards.
(a) Amount of Award. Each Award shall be evidenced by an Agreement setting forth
the number of Shares subject to the Award together with such other terms and
conditions applicable to the Award (and not inconsistent with the Plan) as
determined by the Committee, which may include conditions on vesting,
exercisability, lapsing of restrictions or payment that are tied to Performance
Measures.
(b) Vesting and Term. Each Agreement, other than those relating solely to Awards
of Shares without restrictions, shall set forth the period until the applicable
Award is scheduled to expire, which shall not be more than ten years from the
Grant Date, and any applicable Performance Period. The Committee may provide for
such vesting conditions as it may determine, except that, subject to adjustment
as provided in Section 17, the aggregate number of shares that may be issued
pursuant to Awards granted under the Plan that contain no restrictions or
restrictions based solely on continuous employment or services over less than
one year shall not exceed 5% of the aggregate maximum number of shares specified
in Section 4(a). This limitation will not, however, apply in the following
situations: (i) upon a Change in Control; (ii) termination of employment due to
death or Disability; and (iii) a Substitute Award granted pursuant to Section
20.
(c) Transferability. Except as provided in this Section, (i) during the lifetime
of a Participant, only that Participant (or that Participant’s Successor) may
exercise an Option or Stock Appreciation Right, or receive payment with respect
to any other Award, and (ii) no Award may be sold, assigned, transferred,
exchanged or otherwise encumbered other than to a Successor in the event of a
Participant’s death or pursuant to a qualified domestic relations order as
defined in the Code or Title 1 of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), or the rules thereunder. Any attempted transfer in
violation of this Section 6(c) shall be of no effect. The Committee may,
however, provide in an Agreement or otherwise
10



--------------------------------------------------------------------------------



that an Award (other than an Incentive Stock Option) may be transferable, to the
extent permitted by law, to a Transferee if the Participant does not receive any
consideration for the transfer. Any Award held by a Transferee shall continue to
be subject to the same terms and conditions that were applicable to that Award
immediately before the transfer thereof to the Transferee. For purposes of any
provision of the Plan relating to notice to a Participant or to acceleration or
termination of an Award upon the death or termination of employment of a
Participant, the references to “Participant” shall mean the original grantee of
an Award and not any Transferee.
(d) Termination of Employment. Except as otherwise determined by the Committee
or provided by the Committee in an Agreement, in case of a Participant’s
termination of employment with the Company and all of its Affiliates, the
following provisions shall apply:
(i) Options and Stock Appreciation Rights.
(1) Death or Disability. If a Participant’s employment terminates because of
death or Disability before an Award of an Option or Stock Appreciation Right has
expired, the portion of such Award that was exercisable immediately prior to
such termination shall remain exercisable for one year after the date of such
termination of employment (but not after the scheduled expiration date of such
Award). The unexercisable portion of such Award shall terminate at the date of
termination of employment.
(2) Retirement. If the employment of a Participant who is an Employee terminates
because of Retirement before an Award of an Option or Stock Appreciation Right
has expired, the portion of such Award that was exercisable immediately prior to
such termination shall remain exercisable for one year after the date of such
termination of employment (but not after the scheduled expiration date of such
Award). The unexercisable portion of such Award shall terminate at the date of
termination of employment.
(3) Cause. If a Participant’s employment is terminated for Cause, all Awards to
the Participant will terminate immediately upon such termination.
(4) Termination for Other Reasons. If a Participant’s employment terminates for
any reason other than death, Disability, Retirement or Cause, then the
unexercisable portion of any Award of an Option or Stock Appreciation Right held
by such Participant shall terminate at the date of termination of employment,
and any portion of such Award that was exercisable immediately prior to such
termination shall remain exercisable for three months after termination of the
Participant’s employment (but not after the scheduled expiration date of such
Award) if the Participant is not a Non-Employee Director, and shall remain
exercisable until the scheduled expiration of the Award if the Participant is a
Non-Employee Director.
11



--------------------------------------------------------------------------------



(e) Rights as Stockholder. Each Agreement shall provide that a Participant shall
have no rights as a stockholder with respect to any securities covered by an
Award unless and until the date the Participant becomes the holder of record of
the Stock, if any, to which the Award relates.
7. Restricted Stock Awards.
(a) An Award of Restricted Stock under the Plan shall consist of Shares subject
to restrictions on transfer and conditions of forfeiture, which restrictions and
conditions shall be included in the applicable Agreement. The Committee may
provide for the vesting of such Shares and the corresponding lapse or waiver of
any such restrictions or conditions based on such factors or criteria as the
Committee, in its sole discretion, may determine.
(b) Except as otherwise provided in the applicable Agreement, the Shares subject
to an Award of Restricted Stock shall be evidenced by a book-entry in the name
of the Participant with the Company’s transfer agent or by one or more Stock
certificates issued in the name of the Participant. Any such Stock certificate
shall either be deposited with the Company or its designee, together with an
assignment separate from the certificate, in blank, signed by the Participant,
or bear such legend with respect to the restricted nature of the Restricted
Stock evidenced thereby as shall be provided for in the applicable Agreement.
Any book-entry shall be accompanied by a similar legend.
(c) Upon the vesting of Restricted Stock and the corresponding lapse of the
restrictions and conditions, unrestricted Shares shall be issued to the
Participant or a Successor or Transferee.
(d) Unless otherwise provided in an Agreement, a Participant or a Transferee
with a Restricted Stock Award shall have all the other rights of a stockholder
including, but not limited to, the right to receive dividends and the right to
vote the Shares of Restricted Stock.
8. Restricted Stock Unit Awards. An Award of Restricted Stock Units under the
Plan shall be subject to restrictions on transfer and conditions of forfeiture,
which restrictions and conditions shall be included in the applicable Agreement.
The Committee may provide for the vesting of Restricted Stock Units and the
corresponding lapse or waiver of any such restrictions or conditions based on
such factors or criteria as the Committee, in its sole discretion, may
determine. Following the vesting of a Restricted Stock Unit Award, payment to
the Participant or a Successor or Transferee shall be made at such time or times
as shall be provided in the Agreement in the form of cash, Shares or a
combination of cash and Shares as determined by the Committee.
9. Stock Options.
(a) Terms of All Options.
(i) An Option shall be granted pursuant to an Agreement as either an Incentive
Stock Option or a Non-Statutory Stock Option. The purchase price of each
12



--------------------------------------------------------------------------------



Share subject to an Option shall be determined by the Committee and set forth in
the Agreement, but shall not be less than the Fair Market Value of a Share as of
the Grant Date (except as provided in Section 20).
(ii) The purchase price of the Shares with respect to which an Option is
exercised shall be payable in full at the time of exercise, which may include,
to the extent permitted by the Committee, payment under a broker-assisted sale
and remittance program acceptable to the Committee. The purchase price may be
paid in cash or, if the Committee so permits, by withholding Shares otherwise
issuable to the Participant upon exercise of the Option or by delivery to the
Company of Shares (by actual delivery or attestation) already owned by the
Participant (in each case, such Shares having a Fair Market Value as of the date
the Option is exercised equal to the purchase price of the Shares being
purchased), or a combination thereof, unless otherwise provided in the
Agreement.
(iii) Each Option shall be exercisable in whole or in part on the terms provided
in the Agreement. Subject to earlier termination in accordance with the terms of
the Plan and the instrument evidencing the Option, the maximum term of an Option
shall be ten years from the Grant Date. For Incentive Stock Options, the maximum
term shall comply with Section 422 of the Code, as specified in Section 9(b). In
no event shall any Option be exercisable at any time after its scheduled
expiration. When an Option is no longer exercisable, it shall be deemed to have
terminated.
(iv) Options will not be granted under the Plan in consideration for, and the
grant of Options will not be conditioned on, the delivery of Shares to the
Company in payment of the exercise price and/or tax withholding obligation under
any other Option.
(b) Incentive Stock Options. In addition to the other terms and conditions
applicable to all Options:
(i) The aggregate Fair Market Value (determined as of Option Grant Date) of the
Shares with respect to which Incentive Stock Options held by an individual first
become exercisable in any calendar year (under the Plan and all other incentive
stock option plans of the Company and its Affiliates) shall not exceed $100,000
(or such other limit as may be required by the Code) if this limitation is
necessary to qualify the Option as an Incentive Stock Option. To the extent an
Option granted to a Participant exceeds this limit, the Option shall be treated
as a Non-Statutory Stock Option.
(ii) An Incentive Stock Option shall not be exercisable more than 10 years after
its Grant Date (or such other limit as may be required by the Code) if this
limitation is necessary to qualify the Option as an Incentive Stock Option.
(iii) An Incentive Stock Option shall not be exercisable more than one year
after termination of the Participant’s employment with the Company and its
Affiliates if such termination is due to the Participant’s death or Disability,
or more than
13



--------------------------------------------------------------------------------



three months after termination of the Participant’s employment if such
termination is due to any other reason.
(iv) The Agreement covering an Incentive Stock Option shall contain such other
terms and provisions that the Committee determines necessary to qualify the
Option as an Incentive Stock Option.
(v) No Participant may receive an Incentive Stock Option under the Plan if,
immediately after the grant of such Award, the Participant would own (after
application of the rules contained in Section 424(d) of the Code) Shares
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or its Subsidiaries, unless (i) the option price for that
Incentive Stock Option is at least 110% of the Fair Market Value of the Shares
subject to that Incentive Stock Option on the Grant Date and (ii) that Option is
not exercisable after the date five years from its Grant Date.
10. Stock Appreciation Rights. An Award of a Stock Appreciation Right shall
entitle the Participant (or a Successor or Transferee), subject to terms and
conditions determined by the Committee, to receive upon exercise of the Stock
Appreciation Right all or a portion of the excess of (a) the Fair Market Value
of a specified number of Shares as of the date of exercise of the Stock
Appreciation Right over (b) a specified price that shall not be less than 100%
of the Fair Market Value of such Shares as of the Grant Date of the Stock
Appreciation Right. Each Stock Appreciation Right may be exercisable in whole or
in part on the terms provided in the Agreement. Subject to earlier termination
in accordance with the terms of the Plan and the instrument evidencing the Stock
Appreciation Right, the maximum term of a Stock Appreciation Right shall be ten
years from the Grant Date. No Stock Appreciation Right shall be exercisable at
any time after its scheduled expiration. When a Stock Appreciation Right is no
longer exercisable, it shall be deemed to have terminated. Upon exercise of a
Stock Appreciation Right, payment to the Participant or a Successor or
Transferee shall be made at such time or times as shall be provided in the
Agreement in the form of cash, Shares or a combination of cash and Shares as
determined by the Committee. The Agreement may provide for a limitation upon the
amount or percentage of the total appreciation on which payment (whether in cash
and/or Shares) may be made in the event of the exercise of a Stock Appreciation
Right.
11. Performance Units.
(a) Initial Award.
(i) An Award of Performance Units under the Plan shall entitle the Participant
(or a Successor or Transferee) to future payments of cash, Shares or a
combination thereof, as determined by the Committee, based upon the achievement
of specified levels of one or more Performance Measures. The Agreement may
provide that a portion of a Participant’s Award will be paid for performance
that exceeds the minimum target but falls below the maximum target applicable to
the Award. The Agreement shall also provide for the timing of the payment.
14



--------------------------------------------------------------------------------



(ii) Following the conclusion or acceleration of each Performance Period, the
Committee shall determine the extent to which (1) Performance Measures have been
attained, (2) any other terms and conditions with respect to an Award relating
to the Performance Period have been satisfied and (3) payment is due with
respect to an Award of Performance Units.
(b) Acceleration and Adjustment. The Agreement may permit an acceleration of the
Performance Period and an adjustment of Performance Measures and payments with
respect to some or all of the Performance Units awarded to a Participant upon
the occurrence of certain events, which may include a recapitalization, a change
in the accounting practices of the Company, a change in the Participant’s title
or employment responsibilities, the Participant’s death, Disability or
Retirement or, with respect to payments in Shares, a reclassification, stock
dividend, stock split or stock combination as provided in Section 17. The
Agreement also may provide for a limitation on the value of an Award of
Performance Units that a Participant may receive.
12. Other Awards. The Committee may from time to time grant Stock and other
Awards under the Plan including, without limitation, those Awards pursuant to
which Shares are or may in the future be acquired, Awards denominated in Stock
units, securities convertible into Stock and phantom securities. The Committee,
in its sole discretion, shall determine the terms and conditions of such Awards
provided that such Awards shall not be inconsistent with the terms and purposes
of the Plan. The Committee may, in its sole discretion, direct the Company to
issue Shares subject to restrictive legends and/or stop transfer instructions
that are consistent with the terms and conditions of the Award to which the
Shares relate.
13. Effective Date and Duration of the Plan.
(a) Effective Date. The Plan shall become effective on the date it is approved
by the requisite vote of the Company’s stockholders at the 2020 Annual Meeting
of Stockholders or any adjournment thereof (the “Effective Date”).
(b) Duration of the Plan. The Plan shall remain in effect until all Shares
subject to it shall be distributed, all Awards have expired or terminated, the
Plan is terminated pursuant to Section 16, or the tenth anniversary of the
Effective Date, whichever occurs first (the “Termination Date”). Awards made
before the Termination Date may be exercised, vested or otherwise effectuated
beyond the Termination Date unless limited in the Agreement or otherwise.
14. Plan Participation and Employment Status.
(a) Status as an eligible Employee shall not be construed as a commitment that
any Award will be made under the Plan to that eligible Employee or to eligible
Employees generally.
(b) Nothing in the Plan or in any Agreement or related documents shall confer
upon any Employee or Participant any right to continue in the employment of the
Company or
15



--------------------------------------------------------------------------------



any Affiliate or constitute any contract of employment or affect any right that
the Company or any Affiliate may have to change such person’s compensation,
other benefits, job responsibilities, or title, or to terminate the employment
of such person with or without cause.
15. Tax Withholding. The Company shall have the right to withhold from any cash
payment under the Plan to a Participant or other person (including a Successor
or a Transferee) an amount sufficient to cover any required withholding taxes.
The Company shall have the right to require a Participant or other person
receiving Shares under the Plan to pay the Company a cash amount sufficient to
cover any required withholding taxes before actual receipt of those Shares. In
lieu of all or any part of a cash payment from a person receiving Shares under
the Plan, the Committee may permit the individual to cover all or any part of
the minimum required withholdings through a reduction in the number of Shares
delivered or a delivery or tender to the Company of Shares held by the
Participant or other person, in each case valued in the same manner as used in
computing the withholding taxes under applicable laws; provided, however, that,
in the discretion of the Committee, the value of shares so withheld or tendered
may exceed the minimum required tax withholding rate, so long as the exercise of
such discretion by the Committee would not result in adverse treatment for
financial accounting purposes.
16. Amendment and Termination of the Plan and Agreements.
(a) Except as limited in (b) below, (i) the Board may at any time and from time
to time terminate, suspend or amend the Plan and (ii) the Committee may at any
time alter or amend any or all Agreements under the Plan. The Company shall
submit any amendment of the Plan to its stockholders for approval if the rules
of the Nasdaq Global Select Market or other applicable laws or regulations
require stockholder approval of such amendment.
(b) No termination, suspension, or amendment of the Plan will materially and
adversely affect any right acquired by any Participant or Successor or
Transferee under an Award granted before the date of termination, suspension, or
amendment, unless otherwise agreed to by the Participant in the Agreement or
otherwise, or required as a matter of law; but it will be conclusively presumed
that any adjustment for changes in capitalization provided for in Sections 11(b)
or 17 does not adversely affect these rights.
(c) In no event, however, shall the Board or the Committee have the right,
without stockholder approval, to (i) lower the exercise or grant price of an
Option or SAR after it is granted, except in connection with adjustments
provided in Section 17, (ii) cancel an Option or SAR at a time when its exercise
or grant price exceeds the fair market value of the underlying stock, in
exchange for cash, another option or stock appreciation right, restricted stock
or other equity award, unless the cancellation and exchange occurs in connection
with a merger, acquisition, spin-off or other similar corporate transaction or
(iii) take any other action that is treated as a repricing under generally
accepted accounting principles.
17. Adjustment for Changes in Capitalization. In the event of any equity
restructuring (within the meaning of Accounting Standard Codification 718,
Compensation —Stock Compensation, issued by the Financial Accounting Standards
Board, referred to as “FASB ASC Topic 718”) that causes the per share value of
Shares to change, such as a stock dividend or
16



--------------------------------------------------------------------------------



stock split, the Committee shall cause there to be made an equitable adjustment
to the number and kind of shares or other securities reserved and authorized for
issuance pursuant to the Plan under Section 4(a), the maximum Share numbers set
forth in Section 4(f)(1), Section 4(f)(2) and Section 4(f)(3) and to outstanding
Awards (including but not limited to the number and kind of shares to which such
Awards are subject, and the exercise or strike price of such Awards) to the
extent such other Awards would not otherwise automatically adjust in the equity
restructuring; provided, in each case, that with respect to Incentive Stock
Options, no such adjustment shall be authorized to the extent that such
adjustment would cause such Incentive Stock Options to violate Section 422(b) of
the Code or any successor provision. Notwithstanding anything in this Plan to
the contrary, (a) any adjustments made pursuant to this Section 17 to Awards
that are considered “deferred compensation” within the meaning of Section 409A
shall be made in compliance with the requirements of Section 409A and (b) any
adjustments made pursuant to this Section 17 to Awards that are not considered
“deferred compensation” subject to Section 409A shall be made in such a manner
as to ensure that after such adjustment the Awards either (i) continue not to be
subject to Section 409A or (ii) comply with the requirements of Section 409A. In
the event of any other change in corporate capitalization, which may include a
merger, consolidation, any reorganization (whether or not such reorganization
comes within the definition of such term in Section 368 of the Code), or any
partial or complete liquidation of the Company to the extent such events do not
constitute equity restructurings or business combinations within the meaning of
FASB ASC Topic 718, such equitable adjustments described in the foregoing
sentence may be made as determined to be appropriate and equitable by the
Committee to prevent dilution or enlargement of rights. In either case, any such
adjustment shall be conclusive and binding for all purposes of the Plan. Unless
otherwise determined by the Committee, the number of Shares subject to an Award
shall always be a whole number.
18. Change in Control. Notwithstanding any other provision of the Plan to the
contrary, unless the Committee shall determine otherwise in the instrument
evidencing the Award or in a written employment, services or other agreement or
arrangement between the Participant and the Company, in the event of a Change in
Control:
(a) If the Change of Control is a Business Combination in which Awards, other
than Awards that vest based on the achievement of performance goals, could be
converted, assumed, substituted for or replaced by the Successor Company, then,
if and to the extent that the Successor Company converts, assumes, substitutes
or replaces an Award, the vesting restrictions and/or forfeiture provisions
applicable to such Award shall not be accelerated or lapse, and all such vesting
restrictions and/or forfeiture provisions shall continue with respect to any
shares of the Successor Company or other consideration that may be received with
respect to such Award. If and to the extent that such Awards are not converted,
assumed, substituted for or replaced by the Successor Company, such Awards shall
become fully vested and exercisable or payable, and all applicable restrictions
or forfeiture provisions shall lapse, immediately prior to the Change of Control
and such Awards shall terminate at the effective time of the Change of Control.
If the Change of Control is not a Business Combination in which Awards, other
than Awards that vest based on the achievement of performance goals, could be
converted, assumed, substituted
17



--------------------------------------------------------------------------------



for or replaced by the Successor Company, all outstanding Awards, other than
Awards that vest based on the achievement of performance goals, shall become
fully vested and exercisable or payable, and all applicable restrictions or
forfeiture provisions shall lapse, immediately prior to the Change of Control
and shall terminate at the effective time of the Change of Control.
For the purposes of this Section 18(a), an Award shall be considered converted,
assumed, substituted for or replaced by the Successor Company if following the
Business Combination the option or right confers the right to purchase or
receive, for each share of Common Stock subject to the Award immediately prior
to the Business Combination, the consideration (whether stock, cash or other
securities or property) received in the Business Combination by holders of
Common Stock for each share held on the effective date of the transaction (and
if holders were offered a choice of consideration, the type of consideration
chosen by the holders of a majority of the outstanding shares); provided,
however, that if such consideration received in the Business Combination is not
solely common stock of the Successor Company, the Committee may, with the
consent of the Successor Company, provide for the consideration to be received
pursuant to the Award, for each share of Common Stock subject thereto, to be
solely common stock of the Successor Company substantially equal in fair market
value to the per share consideration received by holders of Common Stock in the
Business Combination. The determination of such substantial equality of value of
consideration shall be made by the Committee, and its determination shall be
conclusive and binding.
(b) All Awards that vest based on the achievement performance goals will be
treated as provided in the instrument evidencing the Award or in a written
employment, services or other agreement or arrangement between the Participant
and the Company.
(c) Notwithstanding the foregoing, the Committee, in its sole discretion, may
instead provide in the event of a Change in Control that is a Business
Combination, that a Participant’s outstanding Awards shall terminate upon or
immediately prior to such Business Combination and that such Participant shall
receive, in exchange therefor, a cash payment equal to the amount (if any) by
which (x) the value of the per share consideration received by holders of Common
Stock in the Business Combination, or, in the event the Business Combination
does not result in direct receipt of consideration by holders of Common Stock,
the value of the deemed per share consideration received, in each case as
determined by the Committee in its sole discretion, multiplied by the number of
shares of Common Stock subject to such outstanding Awards (to the extent then
vested and exercisable or whether or not then vested and exercisable, as
determined by the Committee in its sole discretion) exceeds (y) if applicable,
the respective aggregate exercise price or grant price for such Awards.
(d) For the avoidance of doubt, nothing in this Section 18 requires all
outstanding Awards to be treated similarly.
19. Dividends and Dividend Equivalents. Participants may, if the Committee so
determines, be credited with dividends or dividend equivalents paid with respect
to Shares underlying an Award (other than an Option or Stock Appreciation Right)
in a manner determined by the Committee in its sole discretion.  The Committee
may apply any restrictions to the dividends or dividend equivalents that the
Committee deems appropriate.  The Committee, in its
18



--------------------------------------------------------------------------------



sole discretion, may determine the form of payment of dividends or dividend
equivalents, including cash, Shares, Restricted Stock or Restricted Stock
Units.  Notwithstanding the foregoing, any dividends or dividend equivalents
credited to an Award shall accrue and be paid only to the extent the Award
becomes vested or payable.  Also, notwithstanding the foregoing, the crediting
of dividends or dividend equivalents must comply with or qualify for an
exemption under Section 409A.
20. Corporate Mergers, Acquisitions, Etc. Notwithstanding anything in the Plan
to the contrary, the Committee may grant Substitute Awards under the Plan.
Substitute Awards shall not reduce the number of shares authorized for issuance
under the Plan. In the event that an Acquired Entity has shares available for
awards or grants under one or more preexisting plans not adopted in
contemplation of such acquisition or combination and previously approved by the
Acquired Entity’s stockholders, then, to the extent determined by the Committee,
the shares available for grant pursuant to the terms of such preexisting plan
(as adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to holders of common stock of the
entities that are parties to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the number of Shares authorized for
issuance under the Plan; provided, however, that Awards using such available
Shares shall not be made after the date awards or grants could have been made
under the terms of such preexisting plans, absent the acquisition or
combination, and shall only be made to individuals who were not employees or
directors of the Company or an Affiliate immediately prior to such acquisition
or combination. In the event that a written agreement between the Company and an
Acquired Entity pursuant to which a merger or consolidation is completed is
approved by the Board and that agreement sets forth the terms and conditions of
the substitution for or assumption of outstanding awards of the Acquired Entity,
those terms and conditions shall be deemed to be the action of the Committee
without any further action by the Committee, except as may be required for
compliance with Rule 16b-3 under the Exchange Act, and the persons holding such
awards shall be deemed to be Participants.
21. Unfunded Plan. The Plan shall be unfunded and the Company shall not be
required to segregate any assets that may at any time be represented by Awards
under the Plan. Neither the Company, its Affiliates, the Committee, nor the
Board of Directors shall be deemed to be a trustee of any amounts to be paid
under the Plan nor shall anything contained in the Plan or any action taken
pursuant to its provisions create or be construed to create a fiduciary
relationship between the Company and/or its Affiliates, and a Participant or
Successor or Transferee. To the extent any person acquires a right to receive an
Award under the Plan, this right shall be no greater than the right of an
unsecured general creditor of the Company.
22. Limits of Liability.
(a) Any liability of the Company to any Participant with respect to an Award
shall be based solely upon contractual obligations created by the Plan and the
Award Agreement.
(b) Except as may be required by law, neither the Company nor any member of the
Board of Directors or of the Committee, nor any other person participating
(including
19



--------------------------------------------------------------------------------



participation pursuant to a delegation of authority under Section 3(a)(2) of the
Plan) in any determination of any question under the Plan, or in the
interpretation, administration or application of the Plan, shall have any
liability to any party for any action taken, or not taken, in good faith under
the Plan.
23. Compliance with Applicable Legal Requirements. No Shares distributable
pursuant to the Plan shall be issued and delivered unless the issuance of the
Shares complies with all applicable legal requirements including, without
limitation, compliance with the provisions of applicable state securities laws,
the Securities Act of 1933, as amended and in effect from time to time or any
successor statute, the Exchange Act and the requirements of the exchanges on
which the Company’s Shares may, at the time, be listed.
24. Deferrals and Settlements. The Committee may require or permit Participants
to elect to defer the issuance of Shares or the settlement of Awards in cash
under such rules and procedures as it may establish under the Plan. It may also
provide that deferred settlements include the payment or crediting of interest
on the deferral amounts. The terms of any deferrals under this Section 24 shall
comply with all applicable law, rules and regulations, including, without
limitation, Section 409A.
25. Other Benefit and Compensation Programs. Payments and other benefits
received by a Participant under an Award made pursuant to the Plan shall not be
deemed a part of a Participant’s regular, recurring compensation for purposes of
the termination, indemnity or severance pay laws of any country and shall not be
included in, nor have any effect on, the determination of benefits under any
other employee benefit plan, contract or similar arrangement provided by the
Company or an Affiliate unless expressly so provided by such other plan,
contract or arrangement, or unless the Committee expressly determines that an
Award or portion of an Award should be included to accurately reflect
competitive compensation practices or to recognize that an Award has been made
in lieu of a portion of competitive cash compensation.
26. Beneficiary Upon Participant’s Death. To the extent that the transfer of a
Participant’s Award at death is permitted by this Plan or under an Agreement,
(a) a Participant’s Award shall be transferable to the beneficiary, if any,
designated on forms prescribed by and filed with the Committee and (b) upon the
death of the Participant, such beneficiary shall succeed to the rights of the
Participant to the extent permitted by law and this Plan. If no such designation
of a beneficiary has been made, the Participant’s legal representative shall
succeed to the Awards, which shall be transferable by will or pursuant to laws
of descent and distribution to the extent permitted by this Plan or under an
Agreement.
27. Recoupment. For Participants subject to the Company’s Recovery of Executive
Compensation Policy (the “Policy”), all amounts earned under the Plan are
subject to the Policy, as in effect from time to time, a current copy of which
may be requested from the Company at any time, and the terms and conditions of
which are hereby incorporated by reference into the Plan. In addition, Awards
shall be subject to the requirements of (a) Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (regarding recovery of erroneously
awarded compensation) and any implementing rules and regulations thereunder, (b)
similar rules under the laws of any other jurisdiction, (c) any compensation
recovery or clawback policies
20



--------------------------------------------------------------------------------



adopted by the Company to implement any such requirements or (d) any other
compensation recovery or clawback policies as may be adopted from time to time
by the Company, all to the extent determined by the Committee in its discretion
to be applicable to a Participant.
28. Requirements of Law.
(a) To the extent that federal laws do not otherwise control, the Plan and all
determinations made and actions taken pursuant to the Plan shall be governed by
the laws of the State of Delaware without regard to its conflicts-of-law
principles and shall be construed accordingly.
(b) If any provision of the Plan shall be held illegal or invalid for any
reason, the illegality or invalidity shall not affect the remaining parts of the
Plan, and the Plan shall be construed and enforced as if the illegal or invalid
provision had not been included.
(c) The Plan and Awards granted under the Plan are intended to comply with or be
exempt from the requirements of Section 409A to the maximum extent possible,
whether pursuant to the short-term deferral exception described in Treasury
Regulation Section 1.409A-1(b)(4), the exclusion applicable to stock options and
stock appreciation rights under Treasury Regulation Section 1.409A-1(b)(5), or
otherwise. To the extent Section 409A is applicable to the Plan or any Award
granted under the Plan, it is intended that the Plan and any such Awards granted
under the Plan comply with the deferral, payout and other limitations and
restrictions imposed under Section 409A. Notwithstanding any other provision of
the Plan or any Award granted under the Plan to the contrary, the Plan and any
Award granted under the Plan shall be interpreted, operated and administered in
a manner consistent with such intentions; provided, however, that the Committee
makes no representations or warranties that Awards granted under the Plan shall
be exempt from or comply with Section 409A and makes no undertaking to preclude
Section 409A from applying to Awards granted under the Plan. No provision of the
Plan or any Award shall be interpreted or construed to transfer any liability
resulting from or arising out of any such consequences from a Participant or any
other individual to the Company or any of its Subsidiaries. Without limiting the
generality of the foregoing, and notwithstanding any other provision of the Plan
or any Award granted under the Plan to the contrary, with respect to any
payments and benefits under the Plan or any Award granted under the Plan to
which Section 409A applies, all references in the Plan or any Award granted
under the Plan to the termination of the Participant’s employment or service are
intended to mean the Participant’s “separation from service,” within the meaning
of Section 409A(a)(2)(A)(i) to the extent necessary to avoid subjecting the
Participant to the imposition of any additional tax under Section 409A. In
addition, if the Participant is a “specified employee,” within the meaning of
Section 409A(2)(B)(i), then to the extent necessary to avoid subjecting the
Participant to the imposition of any additional tax under Section 409A, amounts
that would otherwise be payable under the Plan or any Award granted under the
Plan during the six-month period immediately following the Participant’s
“separation from service,” within the meaning of Section 409A(a)(2)(A)(i), shall
not be paid to the Participant during such period, but shall instead be
accumulated and paid to the Participant (or, in the event of the Participant’s
death, the Participant’s estate) in a lump sum on the first business day after
the earlier of (a) the date that is
21



--------------------------------------------------------------------------------



six months following the Participant’s separation from service or (b) the
Participant’s death. Notwithstanding any other provision of the Plan to the
contrary, the Committee, to the extent it deems necessary or advisable in its
sole discretion, reserves the right, but shall not be required, to unilaterally
amend or modify the Plan and any Award granted under the Plan so that the Award
qualifies for exemption from or complies with Section 409A.


22

